DETAILED ACTION
The Action is responsive to Applicant’s Application filed July 14, 2021
Please note claims 1-15 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed July 14, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (US Pub. No. 2012/0226492).

Regarding claim 1, Tsuboi teaches a method for information query, comprising: 
‘receiving a query sentence, segmenting the query sentence to obtain word segments, and obtaining a dependency relationship between two word segments and part of speech of the word segments’ as receiving a query sentence and segmenting the sentence to obtain a query pattern involving dependency relationship between the words and parts-of-speech tagging of the words (¶0050, 53-55)
‘obtaining a coding sequence of the query sentence according to the dependency relationship and the part of speech of the word segments’ as sequence functions used to calculate a score of the elements of the query sentence (¶0074-78)
‘matching the coding sequence with a generalized template to obtain a core corpus of the query sentence, wherein the generalized template comprises part of speech to be extracted and a dependency relationship to be extracted’ as using the matching score calculation to perform information searching in consideration of the dependency structure and filtering a subset of documents in the document database to search according to the user search sentence (¶0115-118)
‘obtaining a query result corresponding to the query sentence based on the core corpus’ as obtaining a search result (¶0116-118)

Regarding claim 2, Tsuboi teaches wherein, matching the coding sequence with the generalized template to obtain the core corpus of the query sentence comprises:
‘extracting coding fragments consistent with the part of speech to be extracted from the coding sequence according to the part of speech to be extracted’ (¶0061)
‘determining a generalized boundary among the coding fragments according to the dependence relationship to be extracted, and extracting the core corpus according to the generalized boundary’ (¶0085-88)

Regarding claim 8, Tusboi teaches an apparatus for information query, comprising: 
‘one or more processors’ (¶0154)
‘a memory storing instructions executable by the one or more processors’ (¶0154)
‘wherein the one or more processors are configured to: receive a query sentence, segment the query sentence to obtain word segments, and obtain a dependency relationship between two word segments and part of speech of the word segments’ as receiving a query sentence and segmenting the sentence to obtain a query pattern involving dependency relationship between the words and parts-of-speech tagging of the words (¶0050, 53-55)
‘obtain a coding sequence of the query sentence according to the dependency relationship and the part of speech of the word segments’ as sequence functions used to calculate a score of the elements of the query sentence (¶0074-78)
‘match the coding sequence with a generalized template to obtain a core corpus of the query sentence, wherein, the generalized template comprises part of speech to be extracted and a dependency relationship to be extracted’ as using the matching score calculation to perform information searching in consideration of the dependency structure and filtering a subset of documents in the document database to search according to the user search sentence (¶0115-118)
‘obtain a query result corresponding to the query sentence based on the core corpus’ as obtaining a search result (¶0116-118)

Regarding claim 9, Tsuboi teaches wherein the one or more processors are configured to: 
‘extract coding fragments consistent with the part of speech to be extracted from the coding information according to the part of speech to be extracted’ (¶0061)
‘determine a generalized boundary among the coding fragments according to the dependence relationship to be extracted, and extract the core corpus according to the generalized boundary’ (¶0085-88)

Regarding claim 15, Tsuboi teaches a non-transitory computer-readable storage medium storing computer instructions, wherein when the computer instructions are executed by a computer, the computer is caused to perform a method for information query, and the method comprises: 
‘receiving a query sentence, segmenting the query sentence to obtain word segments, and obtaining a dependency relationship between two word segments and part of speech of the word segments’ as receiving a query sentence and segmenting the sentence to obtain a query pattern involving dependency relationship between the words and parts-of-speech tagging of the words (¶0050, 53-55)
‘obtaining a coding sequence of the query sentence according to the dependency relationship and the part of speech of the word segments’ as sequence functions used to calculate a score of the elements of the query sentence (¶0074-78)
‘matching the coding sequence with a generalized template to obtain a core corpus of the query sentence, wherein the generalized template comprises part of speech to be extracted and a dependency relationship to be extracted’ as using the matching score calculation to perform information searching in consideration of the dependency structure and filtering a subset of documents in the document database to search according to the user search sentence (¶0115-118)
‘obtaining a query result corresponding to the query sentence based on the core corpus’ as obtaining a search result (¶0116-118)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US Pub. No. 2012/0226492) further in view of Liang et al. (US Pub. No. 2020/0242486)

Regarding claim 3, Tsuboi fails to explicitly teach wherein, obtaining the query result corresponding to the query sentence based on the core corpus comprises: 
‘retrieving, based on the core corpus, in a preset corpus database to obtain a target seed corpus corresponding to the core corpus’
 ‘determining label data corresponding to the target seed corpus as the query result corresponding to the query sentence’
Liang teaches:
‘retrieving, based on the core corpus, in a preset corpus database to obtain a target seed corpus corresponding to the core corpus’ (¶0071-72)
 ‘determining label data corresponding to the target seed corpus as the query result corresponding to the query sentence’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liang’s would have allowed Tsuboi’s to more accurately recognize the intention of a user (¶0003)

	
	
Regarding claim 10, Tsuboi fails to explicitly teach wherein the one or more processors are configured to:
‘retrieve, based on the core corpus, in a preset corpus database to obtain a target seed corpus corresponding to the core corpus’
 ‘determine label data corresponding to the target seed corpus as the query result corresponding to the query sentence’
Liang teaches:
‘retrieve, based on the core corpus, in a preset corpus database to obtain a target seed corpus corresponding to the core corpus’ (¶0071-72)
 ‘determine label data corresponding to the target seed corpus as the query result corresponding to the query sentence’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liang’s would have allowed Tsuboi’s to more accurately recognize the intention of a user (¶0003)


Allowable Subject Matter
Claims 4-7, 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166